Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered July 7, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 51/2 to 161/2 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The evidence was sufficient to establish probable cause, since the arresting officer testified that he had received a radio transmission from an undercover officer indicating a "positive buy,” and testified to the undercover officer’s detailed and accurate description of the sellers and their location (see, People v Washington, 87 NY2d 945). The arresting officer’s testimony raised no "substantial issues relating to the validity of the arrest” (People v Petralia, 62 NY2d 47, 52).
Defendant’s claim that the court erred in locking the courtroom doors during the charge to the jury is unpreserved because defendant failed to raise it in a timely manner (see, People v Gilchrist, 139 AD2d 663). In any event, were we to review it, we would find defendant’s contention to be without merit. The trial court did not act affirmatively to exclude spectators, but acted within its discretion to insure that the jury’s attention was not diverted by any possible distraction during the charge (see, People v Colon, 71 NY2d 410). Concur— Sullivan, J. P., Milonas, Wallach, Tom and Mazzarelli, JJ.